Edward Winslow master & halfe Owner of the Catch Johns Adventure in behalfe of himselfe & other Owner plaint. against Free Grace Bendall Defendant for the Forfiture of three hundred pounds due by Charterparty bearing date the fifth day of Novembr 1674 with interest & other due damages according to attachment Dat. June. 26. 1675. . . . The Jury . . . founde for the plaint, three hundred pound Lawfull mony of New-England Forfiture for breach of Charterparty & costs of Court. The Magistrate chancered this Forfiture to one hundred Ninety Six pounds Six Shillings eight pence mony & costs of Court twelue Shillings.
Edward Winslow personally appeared January. 29° 1675. & acknowledged that hee was fully Satisfied by Free Grace Bendall for the within written judgemt
as Attests. Jsa Addington Cler.